Citation Nr: 1135085	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the RO in Los Angeles, California that in pertinent part, granted increased 10 percent ratings for service-connected chondromalacia of the right and left knees.  A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

The Board remanded the appeal in July 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by arthritis with slight limitation of motion; extension is full; flexion is not limited to 30 degrees or less; and there is no recurrent subluxation or lateral instability of the right knee joint. 

2.  The Veteran's service-connected left knee disability is manifested by arthritis with slight limitation of motion; extension is full; flexion is not limited to 30 degrees or less; and there is no recurrent subluxation and no lateral instability of the left knee joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for entitlement to a rating in excess of 10 percent for the service-connected left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004.  Additional notice was sent in April 2008, June 2008, May 2010, and July 2010 and the claims were readjudicated in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that her service-connected bilateral knee disabilities are more disabling than currently evaluated.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending. In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected chondromalacia of the left knee as 10 percent disabling under Diagnostic Code 5260 (pertaining to limitation of leg flexion), and has rated her chondromalacia of the right knee as 10 percent disabling under Diagnostic Codes 5260 and 5003 (pertaining to arthritis).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.

VA medical records dated from 2004 to 2005 reflect ongoing treatment for bilateral knee and hip pain.  An October 2004 VA outpatient treatment record reflects that the Veteran fell and hurt her right knee and leg; on examination, there was bruising, full range of motion of the right knee, and tenderness to palpation.  An October 2004 X-ray study showed no evidence of fracture or dislocation, and minimal osteoarthritis.

At a December 2004 VA knee examination, the Veteran complained of persistent pain and intermittent swelling of the knees.  She reported daily aching in the knees, and said the pain radiated into her thighs.  She reported that the pain was constant, and occurred on ascending or descending stairs, and on prolonged standing or walking, but bed rest had not been recommended.  Treatment consisted of a right knee brace, Motrin, physical therapy, and heat.  No surgery had been performed.  On examination of the knees, there was enlargement medially on the right and slight enlargement medially on the left.  Range of motion of the right knee was from 0 to 101 degrees, with pain at 101 degrees, and pain at full extension.  Range of motion of the left knee was from 0 to 99 degrees, with pain at 99 degrees and pain on full extension.  The examiner noted that the "Deluca issue involving the knees was primarily pain;" fatigue and lack of endurance were also present.  There was no ankylosis of the knees.  McMurray's sign was severe on the left but normal on the right.  There was no evidence of recurrent subluxation, locking, pain, joint effusion or crepitus.  Posture and gait were normal.  X-ray studies of the knees showed early osteoarthritic changes of the patellofemoral joint and the tibiofemoral joint.  The examiner indicated that the bilateral knee disability was now diagnosed as degenerative joint disease, bilateral knees.  The subjective factors were constant pain and intermittent swelling of the knees, and the objective factors were decreased range of motion with pain, X-ray evidence of osteoarthritis of the patellofemoral and tibiofemoral joints.

VA medical records reflect that in mid-December 2004, the Veteran reported that she fell on cement and injured her right knee and right ankle.  An X-ray study showed no evidence of fracture or dislocation, and there was minimal osteoarthritis.  On clinical examination, there was medial and lateral joint line tenderness, and no effusion.  There was increased pain on the medial and lateral undersurface of the patella and patellar tendon.  Range of motion was to 120 degrees of flexion bilaterally, with exquisite pain.  Varus/valgus testing was symmetrical and negative, and Lachman's showed firm endpoints.  Anterior and posterior drawer signs were negative.  McMurray's test was not performed due to flexion pain.

A mid-December VA outpatient treatment record reflects that on physical examination, there was medial and lateral joint line tenderness, no effusion, and increased pain on medial and lateral undersurface of the patella and patellar tendon.  Range of motion was to 120 degrees of flexion bilaterally with exquisite pain.  Varus/valgus testing was symmetrical and negative, and Lachman's testing had firm endpoints.  Anterior and posterior drawer tests were negative.  McMurray's test could not be performed due to flexion pain.  The diagnostic impression was knee pain and possible patellar chondromalacia, PFSS.  Medial versus lateral meniscal tear could not be ruled out.

A VA X-ray study performed in late December 2004 reflects that the Veteran's knee joint compartments appeared adequate bilaterally.  A February 2005 magnetic resonance imaging (MRI) scan of the right knee showed no evidence of meniscal or ligamentous injury.  There was a small suprapatellar joint effusion, and degenerative changes of the patellofemoral joint with chondromalacia patella.

A November 2005 VA outpatient treatment record shows that the Veteran complained of bilateral hip and knee pain.  On examination of the lower extremities, there was no muscle atrophy, erythema or edema.  There was slight valgus deformity, left greater than right.  There was crepitation of both knees, and no effusion.  There was pain with palpation in the knees and lower extremities.  There was full range of motion with pain on full extension.  The diagnostic assessment was generalized pain with multiple tender points most likely secondary to a myofascial pain syndrome/process.

A December 2005 VA rheumatology note reflects that there was full range of motion of the knees, shoulders, ankles and back.  The Veteran complained of bilateral knee and hip pain.  There were no crepitations, and there was minimal pain to palpation at the knees over the patellae.  There was bilateral valgus deformity.  The diagnostic assessment was bilateral knee/hip pain mechanical in nature, normal inflammatory markers, negative imaging, possible fibromyalgia given multiple tender points on examination with attending physician, osteopenia.  The Veteran's dose of Naprosyn was increased.

A December 2005 VA rheumatology note addendum reflects that the Veteran had shoulder, hip, back, thigh and knee pain.  On examination, she had multiple fibromyalgia tender points.  Bilateral genu valgae was present, and an X-ray study of the knees showed no significant degenerative joint disease.  There was no evidence of enthesitis or significant patello-femoral degenerative change.  The physician opined that the Veteran's pain complaints and examination findings were most consistent with fibromyalgia, although a component of her knee pain might be due to her bilateral genu valgum.  Subsequent medical records reflect treatment for fibromyalgia.

In a June 2006 statement, the Veteran said she had painful limited motion of her knees.  She said she took pain medication and soaked her knees in hot water in the mornings so that her knees and legs would function.

A June 2007 X-ray study of the knees showed minimal posterior patellar spurs bilaterally, bone island distal left femur, minimal vascular calcification on the left, and some bilateral medial compartment narrowing.

At a September 2010 VA knee examination conducted pursuant to the Board remand, the examiner noted that the claims file had been reviewed.  The Veteran reported that she had decreased strength in her legs and had trouble rising after being in a squatting position.  She also reported locking of the knees after having them in a flexed position which was usually worse after periods of immobility.  Her knee pain was also worse in cold weather or weather changes.  She reported increased pain with going up and down stairs.  She also complained of hip pain.  She said she used knee braces only rarely, and periodically took aspirin which helped with pain.  She did physical therapy years ago but did not find it helpful.  She reported flare-ups two or three times per month.  She had a sensation of instability or that the knee was "out of whack."  This could occur with walking, but was especially worse with walking up stairs.  She said she was unable to bike and dance currently.  She was able to walk 1/4 mile.  She occasionally used a cane.  

On examination, the Veteran's gait was antalgic, with poor propulsion, but the gait seemed to improve slightly when she walked unobserved.  There was still more weight-bearing on the right leg.  There was no other evidence of abnormal weight-bearing.  On examination of the knees, there was mild crepitation in the right knee, and moderate crepitation in the left knee.  There were occasional clicks and snaps in the left knee but not in the right knee.  There was no grinding or instability in either knee.  There was patellar pain with light palpation or compression.  There was no meniscus abnormality.  There was no tibial plateau tenderness to palpation, no effusion and no increased warmth.  There was a positive valgus position.  Range of motion of the left and right knees was from 0 to 140 degrees bilaterally.  There was objective evidence of pain with active motion bilaterally.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner indicated that it was very difficult to examine the Veteran due to voluntary guarding.  Her pain response also seemed out of proportion to physical findings and was at times reduced with distraction techniques.  During examination for passive range of motion the Veteran was resisting significantly, however, if asked to touch her heel to her buttock, motion was much smoother.  There was no popping of the knees at the time of repetitive range of motion.  An X-ray study of the knees showed bilateral osteopenia, bone island distal femur, mild posterior patellar spurring, and mild degenerative change of both knee joints.  The examiner diagnosed bilateral knee mild degenerative arthritis, mild right knee chondromalacia patella.  There was bilateral knee pain.  As a result of this disability, she had decreased mobility, problems with lifting and carrying, and pain.

The examiner opined that the Veteran seemed to have an exaggerated pain response and resisted the physical examination even on passive range of motion.  This had also been documented in previous physician's notes, in March 2008 and December 2005.  She had pain in areas consistent with chondromalacia, but also had pain in many other locations as well that were not consistent, making it difficult even to confirm her diagnosis.  She did have a MRI scan in 2005 that showed chondromalacia but this may have been an incidental finding.  When the Veteran was unobserved or distracted her pain response seemed reduced compared to what she described during the examination.  He concluded that the Veteran had mild degenerative joint disease consistent with her age.

The Board notes that symptoms related to non-service-connected fibromyalgia may not be considered while evaluating the service-connected knee disabilities. See 38 C.F.R. § 4.14.

After a review of the evidence of record, the Board finds that the Veteran's bilateral knee disabilities are manifested by pain, arthritis, and no more than a slight degree of limitation of motion.  Throughout the rating period on appeal, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the right or left knees.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals numerous complaints of bilateral knee pain, (as well as numerous complaints of pain in several other joints).  Indeed, while bilateral knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  Again, the Veteran's right knee flexion is no worse than 101 degrees, even with consideration of additional limitation of motion due to pain, and her extension is full.  At the most recent VA examination in September 2010, range of flexion and extension of the right knee was full.  A higher rating in excess of 10 percent is not warranted for the service-connected right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The evidence reflects that the Veteran's left knee flexion is no worse than 99 degrees, even with consideration of additional limitation of motion due to pain, and her extension is full.  At the most recent VA examination in September 2010, range of flexion and extension of the left knee was full.  A higher rating in excess of 10 percent is not warranted for the service-connected left knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish limitation of both flexion and extension of either knee to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of either leg is not appropriate here.

A higher 20 percent rating is also not warranted under Diagnostic Code 5257, as the weight of the evidence throughout the rating period on appeal does not demonstrate moderate recurrent subluxation or lateral instability, as required for a 20 percent rating under this code.  All of the medical evidence, including the December 2004 and September 2010 VA examinations demonstrates that there is no recurrent subluxation or lateral instability of either knee.  Throughout the rating period on appeal, there is no medical evidence of recurrent subluxation or instability such as to warrant assignment of a 20 percent evaluation under Diagnostic Code 5257.  Hence, a higher rating is not warranted under this code, and a separate rating for instability is also not warranted.  See VAOPGCPREC 23-97, 9-98.

The Board has also considered whether an increased rating for either knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

Therefore, the Board finds that the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent the record has raised the issue of the Veteran's employability due to her service-connected knee disabilities, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) was denied in a June 2008 rating decision.  The Veteran did not express disagreement with the denial.  The evidence developed subsequent to that rating decision, does not implicitly raise another claim of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular evaluation is appropriate here.  The discussion above reflects that the symptoms of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Indeed, higher evaluations are available under various diagnostic codes, but the criteria for such higher ratings have not been met.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 10 percent for chondromalacia of the right knee is denied.

An increased rating in excess of 10 percent for chondromalacia of the left knee is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


